Order, Supreme Court, New York County (Louis B. *262York, J.), entered on or about December 10, 2003, which confirmed the Special Referee’s report finding that the court had jurisdiction to enter the subject default judgment against defendant, unanimously affirmed, without costs.
The Special Referee’s finding, essentially one of credibility, that plaintiffs process server personally delivered the summons and complaint to defendant on November 2,1989 has substantial support in the record and was properly confirmed (see European Am. Bank & Trust Co. v H. Frenkel, Ltd., 163 AD2d 154 [1990]). Concur—Buckley, EJ., Tom, Andrias, Sullivan and Sweeny, JJ.